The Plaintiff in Error, Powell, was convicted in the Circuit Court of Duval County of the offense of Murder in the First Degree with a recommendation for mercy and was sentenced to serve the period of his natural life in the State Prison, from which judgment he sued out Writ of Error.
The Assignments of Error are as follows:
1. The court erred in refusing to grant the motion of the defendant in the case, the plaintiff in error herein, set aside the verdict in this case and to grant the plaintiff in error a new trial.
2. The court erred in refusing to grant the motion for a new trial, because and upon the ground that there is no sufficient evidence of premeditation in the case. *Page 758 
3. The court erred in refusing to grant the motion of plaintiff in error to grant a new trial because, and upon the ground that the evidence in this case shows that not sufficient time had elapsed, between the fight on the East side of Main Street, Jacksonville, Florida, and the homicide on the West side of Main Street to constitute what is termed cooling time, and at the most the evidence can only support and sustain a verdict of manslaughter.
4. The court erred in refusing to grant the motion of the plaintiff in error for a new trial, because and upon the ground that there is no evidence to support the verdict.
5. The court erred in refusing to grant the motion of the defendant for a new trial upon the ground and because the evidence is insufficient to support the verdict.
6. The court erred in refusing to grant the motion of the defendant for a new trial upon the ground and because the verdict is contrary to law.
7. The court erred in refusing to grant the motion of the plaintiff in error for a new trial upon the ground and because the verdict is contrary to evidence.
8. The court erred in admitting the evidence of Mrs. Bernard Smith as to conversation of Mr. W. T. Cowles, Sr., over telephone with a person not identified as follows:
Q. Who was talking? A. Mr. Cowles was talking over the telephone.
Q. Just state what Mr. Cowles said.
To which defendant objected as follows: This is not part of the res gestae in this case; it is hearsay evidence; it is not a dying declaration; it is testimony which your Honor has ruled out once before; it is irrelevant and immaterial; it is not admissible under any rule of law. Which objection was overruled and exception noted for the defendant.
Thereupon the witness testified to the conversation as shown by the testimony.
9. The following argument of the State Attorney was *Page 759 
not proper; the injury of same to the defendant was irreparable by the instruction of the court. The statement is as follows, and plaintiff in error assigns the same as error.
Mr. Durrance: Gentlemen, we can't take men's lives without cause. Throughout the years to come the vacancies caused by the hand of this man, there can be no replacing of the dead; we cannot hear a statement from the dead. His loved ones can only sigh for the touch of a vanished hand and the sound of a voice that is still. Gentlemen of the jury, that should not be condoned or excused without cause and this mother and widow, the only comfort that she can look forward to in the years to come __________. To which W. A. Hallowes, Jr. one of the defendant's attorneys, objected in the following words:
"Your Honor, I hate to interrupt counsel, but I take exception to the language of the State Attorney." Whereupon the court ruled and instructed the jury as follows:
"Yes. I do not think that counsel's statement as to the widow is proper argument and I therefore sustain the objection."
Plaintiff in error assigns the same as error and avers that the error was not cured by the instruction of the court.
The court erred in giving to the jury the following charge, to the giving of which charge defendant duly excepted:
The court further charges you, gentlemen, that where two persons engage mutually in combat, knowing that such combat might or would probably result in death or serious bodily injury, and one of the combatants kills the other to prevent death or serious bodily injury to himself, such combatant cannot plead that such killing was in self defense. In such case, there is mutual combat and both combatants are aggressors, and neither can justify the taking of the *Page 760 
life of the other without having honestly and bona fide declined the combat on his part and retreated.
11. The court erred in giving the jury the following charge, to which defendant excepted:
The court further instructs you that even though a person, in the first instance, intentionally brings on a difficulty his right of self defense will revive, and his action will be deemed justifiable upon the ground of self defense where he has withdrawn from the conflict, or difficulty, in good faith as far as he possibly safely could, and clearly and fairly indicated his desire for peace; and in such case if he is pursued by the other party who again brings on a difficulty and he kills him to save his own life, or avoid great bodily harm, his act is justifiable.
12. The court erred in giving to the jury the following charge, to which defendant duly excepted:
But, if a combatant, after having retreated, returns to the combat for the purpose of renewing the same and as the result of such renewal of the combat, he slays his adversary to save his own life or to avoid great bodily harm, he can not avail himself of the plea of self-defense.
13. The Court erred in refusing to give to the jury the following charge requested by the defendant, to which refusal of the Court defendant excepted and his exception was duly noted by the Court:
B. If you believe from the evidence in this case that the defendant at the time of the homicide in this case was seated in an automobile, and that the deceased, W. T. Cowles, Sr., approached him with his hand in his breast or under his coat, and that at such time said W. T. Cowles, Sr., was armed with an iron poker, and if you further believe from the evidence that the said W. T. Cowles, Sr., then and there so conducted himself towards the defendant, that the defendant as an ordinarily prudent man, that is a man of *Page 761 
ordinary prudence and caution, had reason to believe and did then and there believe that he, the defendant, was in danger of great personal injury or of losing his life at the hand of the said W. T. Cowles, Sr., and that the defendant did then and there so believing shoot and kill the said W. T. Cowles, Sr., you should find the defendant not guilty and acquit him.
14. The Court erred in refusing to give the following charge requested by the defendant, to which defendant duly excepted and exception was noted for the defendant:
8. The Court instructs you that when there is more than one assailant the slayer has a right to act upon the hostile demonstration of any one or all of them, and kill any one of them, if it reasonably appears to him that they are present for the purpose and acting together to take his life, or to do him serious bodily injury.
15. The Court erred in refusing to give the following charge requested by the defendant, to which defendant duly excepted and exception was noted for the defendant:
9. The Court instructs the jury that a homicide is justifiable under the law of Florida, when committed under a reasonable apprehension of death or serious bodily injury; and a person acting under such reasonable apprehension of death or serious bodily injury is justified in using all the force that appears to him to be necessary to protect his life or person; and it is not necessary that there should be actual danger, provided he acted upon a reasonable apprehension of danger as it appeared to him, viewed from his standpoint alone at the time; and in such case the party acting under such apprehension of danger, real or apparent, is in no event bound to retreat to avoid the necessity of killing his assailant.
16. The Court erred in refusing to give the following *Page 762 
charge requested by the defendant, to which defendant duly excepted and exception was noted for the defendant:
10. Now, if you believe from the evidence beyond a reasonable doubt, that the defendant, Mark C. Powell, shot and killed W. T. Cowles, Sr., but you further believe that at the time of so doing the said W. T. Cowles, Sr., either alone or acting together with J. S. Cowles and Bernard South, or either of them, had made an attack, or appeared to be about to make an attack on the said Mark C. Powell which, from the manner of it, and all the facts and circumstances surrounding the parties at the time, caused him to have a reasonable belief or fear of death or great bodily harm, and acting under such belief or fear, the said Mark C. Powell, shot and killed W. T. Cowles, Sr., then you should acquit the said Mark C. Powell.
17. The Court erred in refusing to give to the jury the following charge requested by the defendant, to which defendant duly excepted and exception was noted for the defendant:
11. The Court further instructs you that if you believe from the evidence beyond a reasonable doubt that at such time and place the said W. T. Cowles, Sr., was armed with an iron poker and you believe that the same was a deadly weapon, or that the said W. T. Cowles, Sr., then and there so conducted himself as to cause the defendant reasonably to believe that he, the said W. T. Cowles, Sr., was then and there armed with a deadly weapon and was making such an attack on the defendant, Mark C. Powell, and thereby the defendant had reason to believe and did believe that he was in danger of losing his life or suffering great bodily harm at the hands of the said W. T. Cowles, Sr., and that the said defendant then and there shot and killed the said W. T. Cowles, Sr., such killing would be under the law justifiable, and you should acquit the defendant. *Page 763 
18. The Court erred in refusing to give the following charge requested by the defendant, to which defendant duly excepted and exception was noted for the defendant:
12. The Court further instructs the jury that if you believe from the evidence in this case, beyond and to the exclusion of a reasonable doubt, that the defendant, Mark C. Powell, was seated in his automobile and that W. T. Cowles, Sr., advanced upon him or approached him, in an angry and threatening manner, and at the time of so doing the said W. T. Cowles, Sr., put his hand to or in his breast as though he intended to draw a weapon, and that his acts and conduct were such as to engender in the mind of the said Mark C. Powell a reasonable belief that the said W. T. Cowles, Sr., was armed and intended to draw a weapon, and that under such circumstances said Mark C. Powell shot and killed the said W. T. Cowles, Sr., then you should acquit and find him not guilty.
19. The Court erred in refusing to give the following charge requested by the defendant to which defendant duly excepted and exception was noted for the defendant:
"13. The Court further instructs the jury that if you believe from the evidence in this case that defendant was seated in an automobile and that W. T. Cowles, Sr., advanced upon him in an angry and threatening manner, and that the said W. T. Cowles, Sr., had a metal poker concealed under his clothing and that the defendant then and there had reason to believe and did actually believe that he was being violently assaulted with a dangerous and deadly weapon and that he was in danger of receiving great bodily harm at the hands of the said W. T. Cowles, Sr., then the defendant's right of self-defense intervened, and if you believe that the defendant believed that it was necessary to shoot and kill the said 'defendant' (?) in order to protect himself, the defendant, from great bodily harm or death *Page 764 
and that the defendant did so, you should find the defendant not guilty."
The 1st to the 7th assignments of error, inclusive, are addressed to the sufficiency of the evidence to support the verdict. It appears that two contentions are advanced by counsel for defendant in error in this regard. The first is that the evidence does not warrant a verdict of murder in the first degree, because of the lack of a sufficient showing of premeditation. The definition of "premeditation" as enunciated by the Court in the case of Ernest v. The State, 20 Fla. 383, and which has been recognized as a proper definition since that time, is "premeditation means intent before the act, but not necessarily existing any extended time before the act." Premeditation is proven, if from all the evidence the jury may reasonably conclude that there was a fully formed purpose to kill with enough time for thought and that the mind of the accused had become fully conscious of its own design. Cook v. State, 46 Fla. 20, 35 So. 665. See also Keigans v. State,52 Fla. 57, 41 So. 886.
Whether premeditated design to kill was formed by the accused must be determined by the jury from all the legal evidence and circumstances of the case. Barnhill v. State, 56 Fla. 16, 48 So. 251. 22 Fla. 553.
Where there is a conflict in the evidence, but there is ample testimony to sustain the facts the Appellate Court will not grant a new trial on the ground that the verdict was contrary to the evidence, or to the weight of the evidence, when the verdict is in accordance with the law in the case. McNish v. State, 47 Fla. 66, 36 So. 175; Logan v. State, 58 Fla. 72, 50 So. 536.
A careful examination of the record in this case disclosed that there was legal evidence before the jury which, if believed by the jury, was sufficient to constitute a basis for, and to support, the verdict which was rendered and *Page 765 
there is nothing in the record to show that the jury was influenced in the rendering of its verdict by any matter outside the evidence. The evidence was conflicting, but these conflicts appear to have been lawfully submitted to, and considered by, the jury and thereupon to have been resolved against the contention of the defendant. The trial court, exercising that most responsible function as a judge sitting in the trial where murder in the first degree was charged against the defendant, heard all of the evidence, saw all the witnesses and observed their demeanor as they testified before the jury, and, exercising sound discretion, refused to disturb the verdict, and we think this Court should not now assume to say that the verdict is contrary to the evidence.
The 8th assignment of error is based upon the exception to the testimony of Mrs. Bernard South offered by the State in rebuttal concerning a conversation in which she heard Mr. W. T. Cowles, Sr., participate over the telephone. This testimony was in rebuttal to the testimony given by the accused in regard to his conversation over the telephone with Mr. W. T. Cowles, Sr., just prior to the homicide. The accused had identified himself as the person who had the conversation with Mr. Cowles and had testified to his version of that conversation. The testimony objected to was properly admitted.
The 9th assignment of error is based upon a statement made by the State's Attorney during the course of his argument. Counsel both for the State and for the defense should confine themselves to the record in the argument of criminal as well as civil cases. This is a rule, however, which is often violated and it is not the policy of courts to grant new trials because of such violations, unless it appears that the passions or prejudices of a jury may have been aroused thereby or that the jury may have been misled and caused *Page 766 
to base their verdict upon some matter outside of the evidence. We see nothing in the remarks referred to in the assignment which would be calculated to arouse the passion or prejudice of the jury or from which we could reasonably infer that the jury had been thereby misled.
A new trial will not be granted on the ground that counsel made objectionable statements to the jury if the jury were cautioned by the court to disregard them. Thalheim v. State,38 Fla. 169; 20 So. 938.
The 10th, 11th and 12th assignments of error are based upon the action of the Court in giving charges therein referred to. These charges were given among others by the Court in the general charge and taken together with the remainder of the charge and under the evidence which was submitted to the jury we find nothing in them to constitute reversible error.
In passing upon a single instruction or charge it should be considered in connection with all the other instructions and charges bearing on the same subject; and if when thus considered the law appears to have been fairly presented to the jury, an assignment predicated upon the giving of such instruction or charge must fail, unless under all the peculiar circumstances of the case the Court is of the opinion that such instruction or charge was calculated to confuse, mislead or prejudice the jury. Graham v. State, 72 Fla. 510; 73 So. 594.
There was sufficient evidence before the jury from which the jury could reasonably draw the conclusion that the defendant and the deceased had met at the appointed place, each with the purpose and intent of engaging in a combat, one with the other, and therefore the charges were appropriate to certain phases of the evidence which had been submitted to the jury.
The 13th, 14th, 15th, 16th and 17th assignments of error *Page 767 
are based upon the refusal of the Court to give certain charges requested by the defendant. Where the general charge of the trial judge covered the law of self-defense in such form as to enable the jury to apply the law to the facts in the case, the refusal of the trial judge to give several other instructions upon self-defense is not reversible error. Smothers v. State,64 Fla. 159; 59 So. 900. See also Feuntes v. State, 64 Fla. 64; 59 So. 395.
The requested charge set out in the 18th assignment of error properly refused because it fails to correctly state the law in that in said charge there is no reference to the right of the defendant to act upon the reasonable belief that the deceased was about to inflict death or great bodily harm upon the defendant, nor that the defendant then and there entertained any fear of death or great bodily harm at the hands of the deceased.
The 19th assignment of error is based upon the refusal of the Court to give the charge asked for by the defendant, which charge, if correctly copied in the transcript, contains the word "defendant" as the person killed instead of the word "deceased" and was properly refused. If the charge presented contained the words "W. T. Cowles, Sr.," or the word "deceased" where the word "defendant" appears as the person shot and killed, then the charge was fully covered by the general charge of the Court and it was not error for the Court to refuse same.
This disposes of every assignment of error presented by defendant in error. Having carefully considered each of such assignments, we are of the opinion that no reversible error is shown by the transcript of the record and that the judgment therefore should be affirmed. It is so ordered.
Affirmed. *Page 768 
ELLIS, C. J., AND WHITFIELD, J., AND KOONCE, Circuit Judge, concur.
TERRELL AND BROWN, J. J., dissent.
STRUM, J., not participating.